DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims in claim 10 that the first dielectric layer does not have a horizontal interface/distinguishable interface therein.  Applicant further alleges support from fig. 10 of the drawings.  Fig. 10 merely shows a dielectric layer (62) that surrounds the via (60).  Nothing in the drawing shows that presence or lack thereof of interfaces (e.g. grain boundaries which are often present even in single layers) in the dielectric layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0244263).
[claim 1]  A structure (fig. 1o, 1p with fig. 1a-1n being the manufacturing process) comprising: a device die (102, fig. 1o including optionally the lowest via plug directly over 102 in fig. 1o); an encapsulant (100, lowest layer 104, fig. 1o including optionally the layer 104 directly above the lowest layer 104 in fig. 1o) encapsulating the device die therein; a first plurality of Redistribution Lines (RDLs) (106, 108, 108’, 104’, fig. 1o), overlying and electrically coupling to the device die (fig. 1o), wherein the first plurality of RDLs have a first pitch (fig. 1o), and the first plurality of RDLs are substantially free from undercuts(fig. 1o); and a second plurality of RDLs (116, 118, 124 and optionally 130, 132, 136, fig. 1o, note that some elements are only numbered in fig. 1g) overlying and electrically coupling to the device die (fig. 1o), wherein the second plurality of RDLs have a second pitch greater than the first pitch (fig. 1o), and the second plurality of RDLs have undercuts (123, fig. 1f which shows an undercut into adhesion layer 116 [0070] and/or 137, fig. 1o which shows an undercut into adhesion layer 130 [0088]).
[claim 2] The structure of claim 1, wherein each of the first plurality of RDLs (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037])  and the second plurality of RDLs comprises an adhesion layer (116, fig. 1o, 1g, [0059]) and a metal region (118,124, fig. 1o,1g, [0060][0062][0071]) over the adhesion layer, wherein the adhesion layers in the first plurality of RDLs are freapsule from undercuts (fig. 1o), and the adhesion layers in the second plurality of RDLs have undercuts (fig. 1o).
[claim 3] The structure of claim 1, wherein all RDLs at a same level as the first plurality of RDLs are substantially free from undercuts (fig. 1), and all RDLs at a same level as the second plurality of RDLs have undercuts (fig. 5).
[claim 4] The structure of claim 1, wherein all RDLs at levels underlying the first plurality of RDLs and over the device die are substantially free from undercuts (fig. 1o), and all RDLs at levels higher than the second plurality of RDLs have undercuts (fig. 1o).
[claim 5] The structure of claim 1, wherein all RDLs overlying the device die and having pitches equal to or greater than a threshold pitch (arbitrary pitch greater than first RDL but smaller than second RDL) have undercuts (fig. 1o), and all RDLs overlying the device die and having pitches smaller than the threshold pitch are substantially free from undercuts (fig. 1o).
[claim 6] The structure of claim 1, wherein the second plurality of RDLs comprises: adhesion layers (116, fig. 1o, 1g, [0059]); and copper-containing regions (118,124, fig. 1o,1g, [0060][0062][0071]) overlying respective ones of the adhesion layers, wherein the undercuts are overlapped by the copper-containing regions and at a same level as the adhesion layers (fig. 1o).
[claim 7] The structure of claim 1, wherein an RDL in the first plurality of RDLs comprises: an adhesion layer (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037]) over and physically contacting a conductive feature (bottom plug directly over 102, fig. 1o) of the device die; and a copper-containing region (note that 106 is an adhesion layer with a sputtered layer of copper thereon [0037]) over and contacting the adhesion layer, wherein edges of the adhesion layer extends laterally beyond respective edges of the copper-containing region (e.g. if the region copper containing region of 106 also includes the plug 108’ which also include copper [0039], then the sidewalls of the plug 108’ would be recessed relative to the adhesion layer which is at the bottom of 106, fig. 1o).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0244263) in view of Pendse (US 2012/0223428).
[claim 16] Lin discloses a structure (fig. 1o, 1p with fig. 1a-1n being the manufacturing process)  comprising: a device die (102, fig. 1o); an encapsulant (100, lowest layer 104, fig. 1o) encapsulating the device die therein; a through-via penetrating through the encapsulant (filled in via in lowest layer 104, fig. 1o); a first via (lowest layer of 106 directly above through-via, fig. 1o) over and physically contacting the through-via, the first via comprising: an adhesion layer (note that 106, fig. 1o is an adhesion layer with a sputtered layer of copper thereon [0037]) ; and a metal-containing region (copper region of 106 and 108 above 106, fig. 1o [0037]) over and contacting the adhesion layer, the metal- containing region being formed of a material different from the adhesion layer [0037][0039]), wherein the metal-containing region is laterally narrower than the adhesion layer (e.g. 108 is narrower than lower part of 106, fig. 1o); and a dielectric layer (layer 104 in which via plug 108 is present, fig. 1o), wherein the first via is in the dielectric layer (fig. 1o), and a first top surface of the first via is coplanar with a second top surface of the first dielectric layer (fig. 1o).  Lin, however, does not expressly disclose that the encapsulant comprises a base material and filler particles in the base material.
Pendse discloses a semiconductor device and encapsulation structure wherein an encapsulation (158, fig. 5g) surrounds the semiconductor die (124, fig. 5g, [0051]) and wherein the encapsulation is made of base material with a filler (epoxy with filler [0064]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Lin’s encapsulation surrounding the semiconductor devices be made of an epoxy with a filler in order to provide insulation between neighboring devices as well as providing adequate protection from external contaminates ([0064] of Pendse).

With this modification Lin also discloses:
[claim 19] The structure of claim 16 further comprising a second via (in layer 126, fig. 1o) over the first via, wherein the second via has an undercut (123, fig. 1o).
[claim 20] The structure of claim 19, wherein all vias at levels lower than the first via and higher than the device die are free from undercuts (fig. 1o), and all vias higher than the second via have undercuts (fig. 1o).


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0244263) in view of Pendse (US 2012/0223428).
Lin discloses the structure of claim 1 but does not expressly disclose that the encapsulant comprises a base material and filler particles in the base material.
Pendse discloses a semiconductor device and encapsulation structure wherein an encapsulation (158, fig. 5g) surrounds the semiconductor die (124, fig. 5g, [0051]) and wherein the encapsulation is made of base material with a filler (epoxy with filler [0064]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Lin’s encapsulation surrounding the semiconductor devices be made of an epoxy with a filler in order to provide insulation between neighboring devices as well as providing adequate protection from external contaminates ([0064] of Pendse).

With this modification Lin also discloses:
[claim 9] The structure of claim 8 further comprising a through-via penetrating through the encapsulant (filled in via in lowest layer 104, fig. 1o).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0244263).
Lin discloses the structure of claim 16 but does not expressly discloses that the metal/copper containing region in plan view has a circle shape (rounded top corner).
Nevertheless it would have been obvious to have made Lin’s metal/copper containing region in plan view a circle shape, since it has been held that a particular shape configuration (a circle) was a matter of choice which a person of ordinary skill in the art before the time of filing would have found obvious absent evidence that the particular configuration was critical.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Response to Arguments
Applicant's arguments filed 5-19-2022 have been fully considered but they are not persuasive. 
Applicant argues that Lin does not read on the claims because element 102 in fig. 1o of Lin is not a device die since elements 102 are semiconductor devices (such as diodes and/or transistors) in substrate 100 and one of ordinary skill understands that semiconductor devices are not device die.  At the outset it is noted that Lin [0033] states that that structure and devices of element 102 may be formed in OR over the substrate 100 (in other words independent of the substrate).  Moreover element 102 may be made of a wide variety of structures including transistors, analog circuits, converters etc (see [0033].  While a die does not equate to a specific device (e.g. transistor or analog circuit), a die is simply the semiconducting material/block in which the device is implemented.  For example in a transistor the channel/source/drain are formed in a die of semiconducting material.  This is readily seen in for example Pendse (US 2012/0223428) [0049] which shows the semiconductor die 58 being made of analog circuits made of transistors, diodes, etc..
Applicant argues that Lin does not disclose that the encapsulant encapsulates the device die therein because element 102 in fig. 1o is higher than the encapsulant 104.  To the contrary element 102 only refers to the layers embedded in 100 and 104 not the interconnects above 102.
Applicant argues that Lin is silent about whether the claimed first RDLs (106, 108, 108’, fig. 1o) have undercuts or not and therefore does not read on the claims.  To the contrary fig. 1o clearly shows the various layers of metal and via plugs making up the first RDL having lateral sidewalls.  In contrast the second RDL which includes (116,118, fig. 1f) are specifically noted to have an undercut (123, fig. 1f) [0070].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898